Opinion issued July 8, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00282-CR
                           ———————————
                      JOHN JOE CAMACHO, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 461st District Court
                          Brazoria County, Texas
                      Trial Court Case No. 86317-CR


                         MEMORANDUM OPINION

      A jury found John Joe Camacho guilty of the offense of aggravated assault

with a deadly weapon1 against Debbie (a pseudonym), his former girlfriend and the

mother of his two children. The trial court assessed Camacho’s punishment at 20


1
      See TEX. PENAL CODE §§ 22.01, 22.02(a)(2).
years in prison. In one issue, Camacho contends that the trial court abused its

discretion when it admitted, during the guilt-innocence phase, evidence of

extraneous acts of domestic violence committed by Camacho against Debbie.

        We affirm.

                                     Background

        In 2011, Camacho and Debbie met at a restaurant where they both worked.

Camacho was 33 years old, and Debbie was 17. They began a romantic relationship,

and, when she was 19, Debbie became pregnant with Camacho’s child, a son. At

trial, Debbie testified that they “never had problems” until she became pregnant.

Camacho then became angry, accusing her of intentionally becoming pregnant and

telling her that she had “ruined his life.”

        The couple separated during Debbie’s pregnancy, and Camacho began a

romantic relationship with another woman, Amelia. Camacho was present when

Debbie gave birth to their son, and he and Debbie reconciled. However, Camacho

also continued his relationship with Amelia. Debbie found out about the relationship,

and she and Camacho argued about it. During the argument, Camacho hit Debbie in

the eye with his cell phone. Debbie testified that Camacho had hit her hard enough

that it broke his phone. Photographs admitted at trial showed the injuries to Debbie’s

face.




                                              2
      Camacho told Debbie that if she loved him, she “would allow him to have

both [her and Amelia] because he didn’t want to have to choose” between them.

Debbie did not want to agree to that arrangement but decided to accept it. Debbie

continued to accept the arrangement until she realized that she was pregnant with

Camacho’s second child, a daughter.

      Amelia had been living with Debbie. When she realized that she was pregnant,

Debbie asked Amelia to move out. Amelia moved out, but Camacho continued to

see Amelia.

      During Debbie’s second pregnancy, Camacho denied that the second baby

was his. Debbie testified that, on one occasion, a drunk Camacho poured beer over

her head and hit her in the stomach and kicked her. Camacho told her that he “was

going to take [the baby] out and hang her.” Debbie said that she did not call the

police regarding the incident.

      Amelia was also present during this incident. Amelia testified that Debbie said

something “smart” to Camacho, and he “flipped” and tried to hit Debbie. Amelia

said that she defended Debbie because Debbie was pregnant. Amelia also recalled

other instances when Debbie and Camacho argued. At these times, she said that

Camacho would “lash out,” and Debbie would hit back in defense. Amelia also

recalled an instance when Camacho was drunk and “really violent.” She saw him




                                         3
slap Debbie, and then Debbie and Camacho were “going back and forth” with “more

slaps and a few punches.”

      When asked when she had first talked to the police about Camacho, Debbie

testified that Camacho would call the police and tell them that she had attacked him.

She said that the police would contact her at work, and she would also go to the

police station to “tell [her] side of the story.” The police would not arrest her but

would “keep it on file.”

      Another incident of domestic abuse occurred in 2015, during which Debbie

reported to the police that Camacho had choked her. Officer Z. Guthrie of the Alvin

Police Department, who responded to the incident, testified for the State. Officer

Guthrie stated that, when he arrived at Debbie’s apartment, he spoke to her and found

her “distraught.” He stated that Debbie had “markings” on her that indicated she had

been involved in a “physical altercation.” Officer Guthrie noted that Debbie had

“bruising and swelling underneath both of her eyes” and a “hematoma on the front

side of her forehead.” She also had “red ligature marks around her throat and neck

area and then some bruising on the inner side of her biceps.” Officer Guthrie took

photographs of Debbie’s injuries, and the photographs were admitted into evidence.

Officer Guthrie testified that he arrested Camacho and that Camacho was charged

with “assault causing bodily injury family violence.” But the charge was later




                                         4
dismissed at Debbie’s request and after Camacho completed anger-management

classes.

      Debbie also testified about yet another incident, which occurred in August

2017. Debbie had asked Camacho to watch the children at her apartment so that she

could go job hunting. When he arrived, Camacho started an argument, a tactic

Debbie said he used to avoid watching the kids. Debbie told Camacho that he needed

to stay to watch the children. She said she and Camacho then began shoving one

another. Debbie called the police. When they arrived, the police “couldn’t tell who

started it” because Debbie had no marks, and Camacho had scratches on his chest

made by Debbie.

      Officer Q. Santucci with the Alvin Police Department was dispatched in

response to Debbie’s call. He testified that he spoke to Debbie and Camacho. He

said that Debbie and Camacho had been in a “tussle.” He arrested Debbie and

Camacho for Class C misdemeanor assault because both admitted to him that they

had “put hands on each other in some form or fashion during the argument.” Debbie

testified that the charges against her were later dismissed.

      After the 2017 incident, Debbie stated that Camacho “g[ot] better” and that

they did not fight as much. She attributed the improvement to Camacho’s sobriety,

saying he “he stopped drinking and doing coke.”




                                           5
      The offense involved in this case occurred on November 17, 2018. Debbie

testified that she was working at a call center at that time and had asked Camacho to

take care of their children while she worked. Because she needed to leave for work

at 8:00 a.m., she asked Camacho to spend the night. Camacho did not arrive at

Debbie’s home until 1:00 a.m. Debbie testified that when he arrived, Camacho was

“very dunk.” Debbie asked Camacho to sleep on the couch, but he wanted to sleep

with her. When she said he could not sleep with her, Camacho decided to sleep in

their son’s room. Debbie told him that he could not sleep there because he would

wake up the child.

      Camacho became angry and left Debbie’s home. Debbie then began recording

a video on her cell phone because she thought Camacho would return and confront

her. When he returned, Camacho thought Debbie had called the police, which made

him angrier. Debbie showed him her phone, so he could see that she had not called

the police. Debbie testified that Camacho then yelled at her and pulled her hair. As

Camacho pulled her down to the floor by her hair, Debbie grabbed a knife from the

kitchen counter. When he saw that she had a knife, she said that Camacho placed her

face down on the floor. Debbie’s cell phone was recording, and Camacho told

Debbie to admit that she tried to stab him. Camacho had Debbie in a headlock, and

she could not breathe. She said that she faded in and out of consciousness and




                                         6
urinated on herself. Camacho told her that if she did not fight back “it [would] be a

lot quicker.” Debbie testified that she thought, at the time, that she was about to die.

      Camacho eventually released Debbie and told her to change her clothes. She

went into the bedroom while Camacho looked through her phone. He yelled at

Debbie about what he saw on her phone and came into the bedroom with the knife

that she had grabbed earlier from the counter. Debbie was standing on the bed, and

Camacho swiped at her with the knife, grazing her leg. Eventually, Debbie was able

to run out the back door to a neighbor’s house where she used their phone to call the

police.

      Officer J. Ashley responded to Debbie’s call and testified at trial. Video from

his body camera was also admitted. Officer Ashley testified that he met Debbie

outside her home and observed that she “was barefoot, erratic, crying, pretty banged

up.” Officer Ashley said that Debbie had “visible bruising” on her face, shoulders,

arms, and knees. He also noted that she had “marks from being hit or possibly

strangled.” Debbie told Officer Ashley that Camacho had hit her. And she told him

that Camacho had a knife. Photographs of Debbie’s injuries were admitted into

evidence at trial. The photographs included a picture of a straight cut on Debbie’s

leg, which Officer Ashley indicated was consistent with the knife found at the scene,

identified by Debbie as the knife involved in the altercation.




                                           7
      Officer Ashley also testified that Camacho told him at the scene that Debbie

had pulled a knife on him when he had tried to leave. Camacho said that he had taken

the knife away from Debbie and claimed that he had not hit her. He stated that

Debbie had hit him, and he told Officer Ashley that he wanted to press charges

against Debbie. Camacho also told Officer Ashley that he and Debbie had committed

past domestic violence against each other.

      Officer Ashley testified that Camacho was arrested and transported to jail.

During the booking process, Officer Ashley noted Camacho had no injuries, other

than what appeared to be defensive wounds to his chest, back, and arms. He indicated

that Camacho’s wounds appeared to be from Debbie scratching Camacho, “trying to

get him off” of her.

      The State also offered the testimony of David Moore, executive director of

the Women’s Center of Brazoria County, which provides domestic violence and

sexual assault services to victims. Moore testified as an expert witness to explain the

cycle of violence involved in domestic abuse, including the dynamics of power and

control between the abuser and the victim. Moore explained the three phases of

abuse comprising the cycle of domestic violence, including the phase when tension

builds between the abuser and victim, the explosive phase when the abuse occurs,

and the honeymoon phase when the abuser may convince the victim that the abuse

will not happen again and that the abuser has changed.


                                          8
      Camacho testified in his own defense at trial. His version of the events that

had occurred on November 17, 2018, was different than Debbie’s version. He

testified that he had tried to avoid a confrontation with Debbie that night by walking

away and sleeping in their son’s room, but she had followed him and continued to

argue. Camacho claimed that the argument became physical when Debbie grabbed

a knife. To defend himself, Camacho disarmed Debbie by taking the knife away. He

said that he feared for his life. Camacho explained that he was attempting to

deescalate the situation. Camacho indicated that he had restrained Debbie on the

floor because she was combative but did not intend to impede her breathing. He

believed that she was able to breathe because she was yelling and talking to him.

Camacho stated that he did not hit Debbie during the altercation. He indicated that

prior to that night, he had been working on deescalating their fights and stated that

he had not hit Debbie since 2015.

      During his case-in-chief, Camacho also questioned Debbie about a letter that

she had written and sent to the district attorney’s office and to the trial court about

the case.2 She acknowledged that, in the letter, she had taken responsibly for the

altercation. Debbie agreed that, in the letter, she had stated that she had pulled a knife

on Camacho and that the altercation began because she had grabbed the knife. She


2
      The defense attempted to introduce the letter into evidence, but the letter was not
      admitted into evidence after the trial court sustained the State’s hearsay objection to
      it. However, Debbie testified about the letter’s content.
                                             9
also acknowledged that she said in the letter that there were “plenty of times” that

she had attacked Camacho in the past, including slapping him “out of jealousy and

anger.”

       In addition, Debbie had testified earlier in the trial that she was not testifying

voluntarily. She stated that she had told the district attorney’s office that she did not

want to testify. She said that the district attorney’s office informed her that she was

required to testify because she had been subpoenaed. Debbie’s understanding was

that if she did not testify, a warrant would be issued for her arrest. When asked

whether she wanted Camacho to go to prison, she said she had “mixed” feelings

about it.

       A two-count indictment charged Camacho with the offense of family-violence

assault by impeding breathing or circulation and the offense of aggravated assault

with a deadly weapon, namely, a knife. The jury found Camacho guilty of the offense

of aggravated assault with a deadly weapon but found him not guilty of the offense

of family-violence assault impeding breathing or circulation.

       Camacho elected to have the trial court assess his punishment. After

preparation of a pre-sentence investigation report and a punishment hearing, which

included additional witness testimony, the trial court assessed Camacho’s

punishment at 20 years in prison. Camacho now appeals.




                                           10
               Evidence of Extraneous Acts of Domestic Violence

      In his sole issue, Camacho contends that the trial court abused its discretion

when it admitted evidence of his extraneous acts of domestic violence against

Debbie.

A.    The Trial Court’s Ruling

      Before voir dire began, the trial court addressed Camacho’s motion in limine

in which he objected to the admission of evidence of extraneous acts of physical

abuse he had committed against Debbie. In response, the State pointed to Code of

Criminal Procedure article 38.371, which permits (with limitations discussed below)

the admission of evidence in family-violence cases “of all relevant facts and

circumstances that would assist the trier of fact in determining whether the actor

committed the offense[,] . . . including testimony or evidence regarding the nature

of the relationship between the actor and the alleged victim.” TEX. CODE CRIM.

PROC. art. 38.371(b). The trial court agreed with the State, ruling that it would allow

the evidence but instructed the parties to approach the bench before offering

evidence of past physical abuse.

      After voir dire, the State approached the bench pursuant to the in limine ruling,

seeking to introduce evidence of past acts of physical abuse committed by Camacho

against Debbie. The State specifically mentioned (1) the 2015 incident to which

Officer Guthrie had responded, (2) the incident witnessed by Amelia while Debbie


                                          11
was pregnant, and (3) the 2017 incident for which both Debbie and Camacho were

arrested.

      The State again asserted that the past acts of physical abuse were admissible

under Code of Criminal Procedure article 38.371. The State informed the trial court

that it planned to offer the testimony of domestic-abuse expert David Moore, which

would aid the jury in understanding the mentality of domestic-abuse victims and,

more particularly, would aid the jury in understanding why Debbie “[would] be

reticent to testify against Camacho.” The State asserted that that when, as here, past

domestic abuse is not prosecuted or stopped, the victim may feel that the abuser is

“impervious to prosecution, that he is immune from any consequences of his

actions” and that the abuser “can beat her up in front of someone else that [sic] is

not going to do anything about it.”

      The prosecutor further told the trial court:

      [W]hen Debbie does come and testify, I expect that she is not going to
      be a friendly witness for the State. She’s going to be antagonistic. But
      again, given all of the history, knowing that essentially he has—all of
      the events have happened before and knowing that she is doubtful that
      anything will happen in this case, that is going to explain—or that
      serves to explain how she’s going to be towards the State and how she’s
      going to relay the events that day. And whether or not she recants or
      whether or not she adjusts any of her testimony while she’s sitting here
      in front of him is going to be based on what she went through with him
      before, which is the entire purpose of [Code of Criminal Procedure
      article 38.371] that says it’s important for the jury to understand the
      entirety of the relationship, the nature of that whole relationship, and
      kind of what happens in order for them to understand or receive the
      testimony with the correct context.
                                          12
      Camacho asserted that evidence showing his extraneous acts of domestic

violence against Debbie was not proper article 38.371 evidence, and he objected to

the evidence based on Rules of Evidence 404(b) and 403. See id.; TEX. R. EVID. 403

(providing that relevant evidence may be excluded when its probative value is

substantially outweighed by danger of unfair prejudice); 404(b) (excluding evidence

offered for purpose of proving conformity with bad character traits). The trial court

overruled Camacho’s objections, determining that evidence of Camacho’s past acts

of domestic violence against Debbie were admissible under article 38.371 because

it was relevant to the nature of Debbie and Camacho’s relationship.

      Throughout trial—when the State offered evidence of Camacho’s extraneous

acts of physical abuse against Debbie—the trial court instructed the jury that it could

not use “any extraneous offense evidence” to infer Camacho’s guilt. The trial court

told the jury that it could consider extraneous-offense evidence only regarding “the

nature of the relationship” between Camacho and Debbie. The jury charge contained

a similar limiting instruction.

B.    Standard of Review

      We review a trial court’s ruling on the admissibility of evidence for an abuse

of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010); see

De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009) (explaining trial

court’s ruling on admissibility of extraneous offenses is reviewed under abuse-of-


                                          13
discretion standard). We will not reverse the trial court’s ruling unless it falls outside

the zone of reasonable disagreement. Dabney v. State, 492 S.W.3d 309, 318 (Tex.

Crim. App. 2016); De La Paz, 279 S.W.3d. at 343–44. If the trial court’s evidentiary

ruling is correct on any theory of law applicable to that ruling, it will not be disturbed

even if the trial court gave the wrong reason for its correct ruling. De La Paz, 279

S.W.3d at 343.

C.    Trial Court Acted Within its Discretion in Admitting Evidence of
      Extraneous Acts of Domestic Violence

      1.     Article 38.371 and Rule 404(b)

      Article 38.371 permits the admission of evidence of “all relevant facts and

circumstances” that may assist a trier of fact in certain family-violence

prosecutions,3 including the admission of evidence “regarding the nature of the

relationship between the actor and the alleged victim.” TEX. CODE CRIM. PROC. art.

38.371(b). But the statute precludes the admission of “character evidence that would

otherwise be inadmissible” under the rules of evidence. Id. art. 38.371(c). Camacho

complains that the trial court should not have admitted evidence of his extraneous


3
      Article 38.371 “applies to a proceeding in the prosecution of a defendant for an
      offense, or for an attempt or conspiracy to commit an offense, for which the alleged
      victim is a person whose relationship to or association with the defendant is
      described by Section 71.0021(b), 71.003, or 71.005, Family Code.” TEX. CODE
      CRIM. PROC. art. 38.371(a). Family Code section 71.003, defines “family” to
      include “individuals who are the parents of the same child, without regard to
      marriage.” See TEX. FAM. CODE § 71.003. Thus, there is no dispute that the charged
      offense in this case involved the prosecution of an offense to which article 38.371
      could apply.
                                           14
acts of physical abuse under article 38.371 because the evidence was improper

character-conformity evidence proscribed by Rule of Evidence 404(b).

      Rule 404(b) prohibits admission of extraneous-offense evidence during the

guilt-innocence stage of trial to prove that a defendant committed a charged offense

in conformity with a bad character. TEX. R. EVID. 404(b)(1); see Devoe v. State, 354

S.W.3d 457, 469 (Tex. Crim. App. 2011). However, extraneous-offense evidence

may be admissible when it has relevance apart from character conformity. TEX. R.

EVID. 404(b)(2); Devoe, 354 S.W.3d at 469.

      The rule provides that extraneous-offense evidence may “be admissible for

another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” TEX. R. EVID.

404(b)(2). The Court of Criminal Appeals has made clear that the exceptions listed

in Rule 404(b) are neither mutually exclusive nor collectively exhaustive. De La

Paz, 279 S.W.3d at 343.

      Returning to article 38.371, “[a]reas of relevant and admissible extraneous-

offense evidence that complies with article 38.371,” and that serve non-character-

conformity purposes in compliance with Rule 404(b), “include evidence that:

(1) explains why a victim of domestic violence is unwilling to cooperate with

prosecution; (2) confirms the victim’s initial—and later recanted—statements to

police; or (3) contextualizes the nature of the relationship between victim and


                                        15
assailant.” Fernandez v. State, 597 S.W.3d 546, 565 (Tex. App.—El Paso 2020, pet.

ref’d) (citing Gonzalez v. State, 541 S.W.3d 306, 312 (Tex. App.—Houston [14th

Dist.] 2017, no pet.); Williams v. State, No. 02-18-00382-CR, 2019 WL 2223214, at

*3 (Tex. App.—Fort Worth May 23, 2019, no pet.) (mem. op., not designated for

publication)).

       Here, the need for the extraneous physical abuse evidence, as explained by the

State to the trial court after voir dire, was demonstrated by Debbie’s testimony when

she was questioned by the defense about the letter that she had written to the district

attorney’s office and to the trial court regarding this case. Debbie acknowledged that

she had stated in the letter that she, not Camacho, had initiated the altercation by

attacking Camacho with the knife. By her testimony, Debbie admitted that, in the

letter, she had effectively recanted her initial allegations that Camacho had been the

aggressor. But, by the time of trial, Debbie had again changed her position and

testified for the State that Camacho was the aggressor and had attacked her.

       Debbie also testified that she had told the State that she did not want to testify

at trial. She said that the State informed her that she was required to testify because

she had been subpoenaed. Debbie indicated that the only reason that she was

testifying at trial was because she believed that she would be arrested if she did not

testify.




                                           16
      The extraneous-offense evidence, particularly when viewed along with the

testimony of domestic-abuse expert Moore, was relevant to assist the jury in

understanding why Debbie, a victim of repeated domestic abuse, changed her story

about what had occurred with respect to the charged offense. See id.; Gonzalez, 541

S.W.3d at 312 (reasoning extraneous-offense evidence admissible, inter alia, to

explain victim’s recantation). The evidence also explained why Debbie had an

aversion to assisting the State, even though she testified that she thought she was

about to die during the commission of the charged offense. See Fernandez, 597

S.W.3d at 565; Williams, 2019 WL 2223214, at *3 (noting that, because domestic-

abuse victim testified that she would not have been witness against defendant had

prosecution not subpoenaed her, trial court could have reasonably concluded that

evidence of defendant’s past assaultive behavior toward victim was necessary for

jury to understand why she did not want to testify at trial and why the prosecutor had

to subpoena her to do so).

      In addition, the extraneous acts of domestic violence contextualized the nature

of the relationship between Debbie and Camacho. See Fernandez, 597 S.W.3d at

565. Each act of past violence provided the jury with an example of Camacho’s

controlling and aggressive behavior that had influenced the dynamics of their

relationship over the years and provided insight into the path that led to the violence

of the charged offense. See id.; Brickley v. State, No. 03-19-00784-CR, 2021 WL


                                          17
1418978, at *8 (Tex. App.—Austin Apr. 15, 2021, no pet. h.) (holding evidence of

past incident of abuse admissible under article 38.371 “because it contextualized the

nature of the relationship between [defendant] and [victim] and helped explain some

of [victim’s] conduct during the incident and her hesitancy in reporting the offense”);

Franco v. State, No. 08-18-00040-CR, 2020 WL 3168560, at *8 (Tex. App.—El

Paso June 15, 2020, no pet.) (mem. op., not designated for publication) (concluding

that extraneous acts of domestic violence was non-character-conformity evidence

admissible under article 38.371 to show behavior that defined victim and defendant’s

relationship); see also Miller v. State, No. 06-20-00015-CR, 2020 WL 4044717, at

*2 (Tex. App.—Texarkana July 20, 2020, no pet.) (mem. op., not designated for

publication) (“Since evidence of prior assaults against the same victim bears on the

nature of the relationship between the defendant and the victim, it is relevant

evidence.”); Williams, 2019 WL 2223214, at *3 (“The trial court could . . . have

concluded that [victim’s] testimony regarding [defendant’s] past assaultive conduct

toward her was necessary for the jury to understand the relationship between [victim]

and [defendant].”). And, as recognized by the El Paso Court of Appeals, the Texas

Legislature has determined that, under article 38.371, the nature of the relationship

itself is a permissible, non-character-conformity purpose for which evidence is




                                          18
admissible.4 See Fernandez, 597 S.W.3d at 565; see also Mourning v. State, No. 02-

19-00168-CR, 2020 WL 6165309, at *5 (Tex. App.—Fort Worth Oct. 22, 2020, no

pet.) (mem. op., not designated for publication) (“Article 38.371(b) provides

another . . . exception [to Rule 404(b)] by expressly allowing evidence ‘regarding

the nature of the relationship between the actor and the alleged victim.’”).

      In sum, the record shows that the evidence was relevant for non-character-

conformity purposes, including to show the nature of the relationship between

Debbie and Camacho. See TEX. CODE CRIM. PROC. art. 38.371(b); Fernandez, 597

S.W.3d 565. Based on the record, the trial court could have properly exercised its

discretion by determining that the extraneous-offense evidence was admissible

under article 38.371 and that the evidence did not violate Rule 404(b)’s prohibition



4
      In his brief, Camacho claims that, in Foster v. State, this Court “acknowledged that
      extraneous-offense evidence otherwise inadmissible under Rule 404(b) does not
      become admissible simply by the expediency of being ‘nature of the relationship’
      evidence under article 38.371.” No. 01-17-00537-CR, 2018 WL 1914871, at *3
      (Tex. App.—Houston [1st Dist.] April 24, 2018, pet. ref’d) (mem. op., not
      designated for publication). Camacho’s reading, however, obfuscates Foster’s
      holding. In describing the content of the statute, we stated that article 38.371
      “provides that the nature of the relationship between Foster and [the complainant]
      is admissible evidence so long as it is not character evidence that is otherwise
      prohibited by the Texas Rules of Evidence.” Id. at *4. We recognized that “Texas
      Rule of Evidence 404(b) excludes evidence offered for the purpose of proving
      conformity with bad character traits” and noted that there are exceptions to the rule.
      Id. We determined that the evidence of extraneous physical abuse by Foster was
      admissible to rebut Foster’s theory that the complainant bruised easily and had
      consented to the abuse. Id. We concluded that “extraneous-offense evidence tended
      to show Foster’s intent and lack of mistake in injuring the complainant.” Id. Thus,
      in Foster, the evidence fell within the exceptions to Rule 404(b). See id.
                                            19
against admitting evidence to demonstrate character conformity. See TEX. CODE

CRIM. PROC. art. 38.371(b)–(c); TEX. R. EVID. 404(b)(1); Fernandez, 597 S.W.3d at

565. We hold that the trial court did not abuse its discretion in admitting the

extraneous-offense evidence under article 38.371.

      2.     Rule 403

      Camacho also objected that the admission of the extraneous acts of domestic

violence violated Rule of Evidence 403, which provides that otherwise relevant

evidence may be inadmissible if its probative value is substantially outweighed by

the danger of unfair prejudice. TEX. R. EVID. 403. The rule “favors the admission of

relevant evidence and carries a presumption that relevant evidence will be more

probative than prejudicial.” Shuffield v. State, 189 S.W.3d 782, 787 (Tex. Crim. App.

2006). A Rule 403 analysis must balance (1) the inherent probative force of the

proffered item of evidence, along with (2) the proponent’s need for that evidence,

against (3) any tendency of the evidence to suggest a decision on an improper basis,

(4) any tendency of the evidence to confuse or distract the jury from the main issues,

(5) any tendency of the evidence to be given undue weight by a jury, and (6) the

likelihood that presentation of the evidence will consume an inordinate amount of

time or merely repeat evidence already admitted. Gigliobianco v. State, 210 S.W.3d

637, 641–42 (Tex. Crim. App. 2006).




                                         20
      In determining the probative value of past criminal behavior, courts consider

“the closeness in time between the extraneous offense and the charged offense,” as

well as “the similarities between the extraneous offense and the charged offense,”

“the State’s need for the evidence,” and whether there is an alternate source for the

evidence. Kiser v. State, 893 S.W.2d 277, 281 (Tex. App.—Houston [1st Dist.] 1995,

pet. ref’d). Here, the proof that Camacho had similarly physically abused Debbie on

other occasions leading up to the charged offense was necessary for the jury to

understand the dynamics and nature of their dysfunctional relationship. It was also

needed to assist the jury in understanding why Debbie would write a letter to the

district attorney and to the trial court taking responsibility for the altercation and

why she was hesitant to testify at trial. And there was no alternate source for the

evidence.

      Camacho asserts that, for the jury to understand his volatile relationship with

Debbie, it was necessary for the jury to hear only the evidence about the 2017

altercation for which they were both arrested. He claims that the other evidence

about the extraneous acts of abuse were “cumulative and unnecessary.” But, without

showing that the abuse spanned over several years and that Debbie was physically

injured by Camacho on other occasions, the jury would not have had a complete

picture of the cycle of abuse or their relationship.




                                           21
      Camacho also asserts that it was unnecessary to admit photos of Debbie’s

injuries associated with the extraneous physical abuse. However, the photographs

were an important aid to the jury in understanding the scope and extent of the abuse.

And the photographs corroborated Debbie’s testimony, which assisted the jury in

assessing her credibility. See Moreno v. State, 409 S.W.3d 723, 730 (Tex. App.—

Houston [1st Dist.] 2013, pet. ref’d) (“[P]hotographic evidence corroborating the

complainant’s testimony was highly probative and necessary to the State’s case.”).

Thus, the trial court could have reasonably determined that the probative value and

need for the evidence was high.

      Regarding whether presentation of the extraneous-offense evidence consumed

an inordinate amount of time, we note that five witnesses—Amelia, Debbie,

Camacho, and Officers Guthrie and Santucci—testified about the extraneous acts of

domestic violence. Domestic-violence expert Moore also provided testimony

relevant to the issue. Because there were multiple hearings regarding the

admissibility of evidence throughout the witnesses’ testimony, and some of the

witnesses testified about other topics, including the charged offense, it is difficult to

gage the exact amount of time or the percentage of the trial that was dedicated to

evidence about the extraneous offenses. But, given the number of witnesses who

testified about the topic, the portion of the record pertaining to the extraneous

offenses is not insignificant. Accordingly, this factor weighed against admitting the


                                           22
extraneous-offense evidence. See McGregor v. State, 394 S.W.3d 90, 121–22 (Tex.

App.—Houston [1st Dist.] 2012, pet. ref’d) (concluding that fact that evidence of

extraneous offenses constituted one-third of trial weighed against admissibility).

      Although extraneous-offense evidence carries an inherent danger that a jury

will convict for character conformity, here, the trial court gave a limiting instruction

to the jury—verbally throughout trial and in writing in the charge—that minimized

the risk that the jury would consider the extraneous-offense evidence for an improper

purpose or give it undue weight. Because of the limiting instruction, which was

repeated throughout trial, the trial court could have reasonably determined that the

jury was unlikely to give the extraneous-offense evidence undue weight or to decide

Camacho’s guilt on an improper basis. See Lane v. State, 933 S.W.2d 504, 520 (Tex.

Crim. App. 1996) (noting that limiting instructions can minimize impermissible

inferences of character conformity); Harris v. State, 572 S.W.3d 325, 334 (Tex.

App.—Austin 2019, no pet.) (“The district court’s limiting instruction in the charge

about [witness’s] testimony minimized any risk that the jury would consider the

substance of her questioning for any improper purpose or give it undue weight.”).

Finally, the extraneous-offense evidence was not confusing or technical in nature

and would not tend to mislead the jury, which weighs in favor of admission of the

evidence. Cf. Gigliobianco, 210 S.W.3d at 641 (noting that scientific evidence is of




                                          23
type that “might mislead a jury that is not properly equipped to judge the probative

force of the evidence”).

      When we consider all the factors together, the factor regarding the time spent

developing the extraneous-offense evidence is the only factor weighing against

admissibility. Given the standard of review, the presumption in favor of

admissibility, and the resolution of the factors discussed above, we hold that the trial

court did not abuse its discretion when it did not exclude, pursuant to Rule 403,

evidence of the extraneous acts of domestic violence. See Hammer v. State, 296

S.W.3d 555, 568 (Tex. Crim. App. 2009) (“[Rule 403] envisions exclusion of

evidence only when there is a clear disparity between the degree of prejudice of the

offered evidence and its probative value.”); McGregor, 394 S.W.3d at 22 (holding

that trial court did not abuse its discretion by admitting extraneous-offense evidence

when only factor weighing against admissibility was time-spent factor).




                                          24
                                   Conclusion

      For all the above reasons, we overrule Camacho’s sole issue challenging the

admission of the evidence of extraneous acts of domestic violence committed by him

against Debbie. We affirm the trial court’s judgment of conviction.




                                                Richard Hightower
                                                Justice

Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. Tex. R. App. P. 47.2(b).




                                           25